Citation Nr: 0506819	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for adenocarcinoma of 
sigmoid colon, status post-operative, as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran testified at a Travel Board in May 2003 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

A January 1996 rating decision denied service connection for 
dry skin, splotching of skin, hairless legs, and moles on 
neck, back, and underarm as due to exposure to herbicides.  
The case file reflects no record of the veteran having 
appealed the January 1996 rating decision.  At the May 2003 
Hearing, the veteran testified that he currently has surface 
skin cancers, which he believes are the result of his 
presumed exposure to herbicides.  This matter is hereby 
referred to the RO for appropriate development and action.


FINDINGS OF FACT

1.  The veteran is diagnosed with adenocarcinoma of the colon 
status post-operative.

2.  The veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicides.

3.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for any colon-related 
symptomatology.  The Report Of Medical Examination for 
Separation From Active Service reflects that all areas were 
assessed as normal.
4.  There is no record of complaints, findings, or treatment 
for any colon-related symptomatology, to include cancer, 
within one year of the veteran's separation from active 
service or in the years immediately after separation from 
active service.

5.  The evidence of record does not show the veteran's 
adenocarcinoma of the colon to have been caused or made worse 
by active military service, and neither may it be presumed to 
have been caused or made worse by active military service.


CONCLUSION OF LAW

Adenocarcinoma of the colon was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(e) (2004); 68 Fed. Reg. 27,630-27,641 
(May 20, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA also requires VA 
to assist the claimant with obtaining the evidence necessary 
to substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.
The Board notes the veteran's representative's assertion that 
the VCAA notice provided the veteran was insufficient.  The 
Board disagrees with and rejects this assertion.

In a letter dated in November 2001 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, contrary 
to the assertions of the veteran's representative, the letter 
informed the veteran that the RO had requested his VA 
treatment records and his SMRs, and that the RO would obtain 
any private treatment records he identified as related to 
this claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The letter also instructed the veteran to 
provide any evidence in his possession which showed he served 
on the ground in Vietnam, which the Board construes as 
reasonably informing him to submit any evidence in his 
possession.

The RO also sent the veteran another letter dated on the same 
day in November 2001 (herbicide letter) which specifically 
addressed claims based on exposure to herbicides.  The 
herbicide letter specifically informed the veteran that mere 
exposure to herbicides was not a disability.  It further 
informed him that, if he was claiming a condition other than 
those specifically listed in the letter, he was to provide 
sound scientific and medical evidence that the condition is 
associated with herbicide orange.  The RO provided copies of 
both letters to the veteran's representative.

The Board finds that the letters meet the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In an endorsement dated in November 2001, in response to the 
letters, the veteran informed the RO that he had no medical 
evidence to submit.  The veteran's representative asserts 
that, in light of the patent insufficiency of the letter, the 
veteran's response was meaningless, and that it was a 
violation of the VCAA for the RO to ask the veteran to 
provide enough information so any records he desired could be 
requested.  The Board categorically rejects this assertion.  
First, the U.S. Court of Appeals For Veterans Claims has held 
that the duty to assist is not always a one-way street.  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Second, how else may 
a RO obtain records that a claimant desires obtained if the 
claimant does not at least inform the RO of the custodian of 
the records and their whereabouts?  Thus, the Board finds the 
letter and the herbicide letter provided the veteran more 
than sufficient information to make his response an informed 
one. 

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and associated them with the case file.  
The Board notes that, notwithstanding the representative's 
assertion of insufficient VCAA notice, the case file reflects 
that neither the veteran nor his representative has asserted 
that there is further evidence to be obtained or that there 
was a request for assistance which was not acted upon.  The 
Board also notes that the veteran has not receive a VA 
examination as part of the adjudication of his claim.  The 
Board finds this has not prejudiced the veteran in the 
pursuit of his claim in light of the fact of the current 
state of the applicable law and regulations.  See, e.g., Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Specifically, the veteran's claimed condition is specifically 
excluded from those deemed associated with presumed exposure 
to herbicides.  Thus, the Board finds that the RO has 
complied with the duty to assist.  38 C.F.R. § 3.159(c).

Factual background.

The veteran filed his current claim in April 2001.  The 
December 2001 rating decision denied the claim.

The veteran's DD Form 214 reflects that he served in Vietnam 
from February 1969 to March 1970.  Therefore, he is presumed 
to have been exposed to herbicides during his tour of duty.  
38 C.F.R. § 3.307(a)(6)(iii).

The SMRs reflect no entries for complaints, findings, or 
treatment for any colon symptomatology, to include cancer.  
The veteran's March 1970 Report of Medical History reflects 
no entries for any disorders or illness contracted during his 
active service.  The March 1970 Report of Medical Examination 
For Separation From Active Service reflects that all areas 
were assessed as normal.

The case file reflects no record for complaints, findings, or 
treatment for colon symptomatology until his treatment by VA 
in 2001.  The veteran has not submitted or referred VA to any 
evidence that colon cancer is related to exposure to 
herbicides or that it should be considered as connected.

At the Travel Board Hearing, the veteran related the duties 
he performed while in Vietnam, and that he was in an area 
where herbicides were used.  He denied exposure to any toxic 
substances after his separation from active service.

Analysis.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the appellant's service, or by 
evidence that a presumptive period applied.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).
The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 
518, 519 (1996).  However, where the evidence preponderates 
against a finding of service connection, the benefit of the 
doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. at 56.

When making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a).

The veteran claims service connection for adenocarcinoma of 
the colon based on his presumed exposure to herbicides during 
his service in Vietnam.  Applicable criteria provide that a 
veteran who, during active military, naval, or air service, 
served in Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) and 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub L. No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii), are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), and chronic lymphonic leukemia.  38 C.F.R. 
§ 3.309(e); 68 Fed. Reg. 27630-27641 (May 20, 2003).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).  Further, the Secretary has 
specifically determined that presumption for service 
connection is not warranted based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era for 
gastrointestinal tract tumors.  68 Fed. Reg. 27,630, 27639.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

As noted above, the veteran's sole basis for claiming service 
connection for adenocarcinoma of the colon is his presumed 
exposure to herbicides while serving in Vietnam.  Further, as 
also set forth above, adenocarcinoma of the colon is not 
among the conditions listed by the Secretary as associated 
with exposure to herbicides, and he has specifically 
determined that there is no association.

The veteran has not submitted or referred the Board to any 
evidence which supports a finding that his adenocarcinoma of 
the colon should be associated or connected with Agent Orange 
or otherwise related to events or occurrences in service.  
Therefore, there is neither a presumed nor direct link 
between his adenocarcinoma of the colon and his active 
military service, and the evidence preponderates against the 
claim.


ORDER

Entitlement to service connection for adenocarcinoma of the 
colon, status post-operative, is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


